 IMCO POULTRY259Imco Poultry,Division of InternationalMultifoodsCorporationandMartyWinesandMerrillE.DunningandLloyd D. BakerandRichardE. TylerIIandMichael A. CassidyandWallaceL. Chit-wood.Cases25-CA-4907-1,25-CA-4907-2,25-CA-4907-3, 25-CA-4907-4, 25-CA-4907-5,and 25-CA--4907-6March 7, 1973DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn November 10, 1972, Administrative Law JudgeMax Rosenberg issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions to the Administrative Law Judge's Deci-sion and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theAdministrative Law Judge's Decision in light of theexceptions and the brief and has decided to affirmtheAdministrative Law Judge's rulings, findings,conclusions, and recommendations to the extentconsistent with this Decision.The Administrative Law Judge found that theCharging Parties,who were discharged by theRespondent for engaging in a work stoppage, were"agricultural laborers" within the meaning of Section2(3) of the Act, and therefore not "employees" withinthe meaning of the Act. Consequently, he dismissedthe complaint without reaching the merits of theRespondent's contention that even assuming the menwere statutory "employees," it was legally privilegedto sever them from its employment rolls. We disagreeand find, contrary to the Administrative Law Judge,for the reasons set forth below, that the chargingpartieswere "employees" within the meaning ofSection 2(3) of the Act, and that they were dis-charged in violation of Section 8(a)(1) of the Act.I.JURISDICTIONBrieflystated,the stipulated facts show thatIThe record shows that about 7 to 9 percent of the eggs processed by theRespondent are produced by the 105,000 chickens on this farm However, itisclear that the six employees involved herein are employed at Respon-dent's service crew facility in the western region,and are therefore notinvolved with either the egg productionfarmor the feed mill operations-2The agreement provides that "Title to said pullets shall at all times beand remainin IMCO, and the Growershall have no rights or title of anykind whatsoever "3The Administrative Law Judge erred by impliedly finding thatRespondent's employees in the western region were engaged in transportingRespondent is part of the Agricultural Division ofInternationalMultifoods Corporation. The Respon-dent is divided into two divisions, to wit: Theoperations division and the egg processing division.The operations division is further divided bothgeographically and functionally into eastern andwestern regions, which are located in Napoleon,Ohio, and Warren, Indiana, respectively. Employeesin the eastern region operate two feed mills and anegg production farm.' In addition, Respondent alsooperates a hatchery primarily for the purpose ofproducing egg-laying hens. The hatchery is locatedwithin the eastern region and is staffed with easternregional employees.After the hens have become"spent" or no longer economically productive, theyare sold to independent poultry processors.Respondent's egg producing operations begin withthe purchase of breeder eggs from an independentbreeder egg producer, who transports these eggs toRespondent's hatchery. After the eggs are hatched,eastern regional employees deliver both the male andfemale breeder chicks to contract farmers who raisethem, under an agreement2 with Respondent, forapproximately 20 weeks or until they have reachedpulletsize.At the end of this period, eastern regionalemployees3 transport the breeder chicks to othercontract farmers who operate breeder farms. Eggsproduced by the breeder hens are collected by thefarmers,and then picked up and delivered byemployees in the eastern region to Respondent'shatchery where they are hatched and sexed. Themale chicks are destroyed and the female chicks,after being aged, are delivered by eastern regionalemployees to contract farmers4 who raise themunder a "Pullet Growing Agreement" with Respon-dent until they reach pulletsize. It is these "secondgeneration" chicks that become the layers. After thechicks have been transported to the pullet farmers,Respondent is no longer involved with the raising--feeding and care-of the chicks. It is clear that thewestern region service crew employees involvedherein do not take part in Respondent's operationsprior to the- time that these "second generation"chicks have reached pulletsize.After the chicks havereached this size, they are transported by eastern orwestern regional employees5 to new independentpullets from pullet growers to other contract farmers who operate breederfarmsTheparties did stipulate that the function of transporting pulletsfrom pullet grower to eggproducingcontract farmer may be accomplishedby employeesof either the eastern or the western region depending upon thelocation of the contract farmer involved.However,the stipulation made itclear that western regional employees have no function with respect toRespondent's breeder operations4These farmers haveno relationship with the Respondent other thanthatprovided by the contract5The locationof the independent farmers involved in the transfer(Continued)202 NLRB No. 44 260DECISIONSOF NATIONALLABOR RELATIONS BOARDcontract farmers,who under an "Egg ProgramAgreement"6 with Respondent, care for and feed thehens for a period of about 60 weeks. During thisperiod of egg production by the layers, the independ-ent farmer first collects the eggs and then packs themin containers suitable for transportation. Respon-dent's egg processing division then determines theprice for the eggs before they are sold to eggprocessors whose own employees pick up the eggs atthe independent farmer's location. The contract eggfarmers are compensated for their efforts out of theproceeds of the sale. At the end of the 60-weekperiod, the hens are deemed to be "spent" or nolonger economically productive. At this time, thehens are sold by the operations manager in thewestern region to independent poultry processors,and loaded on the processors' trucks at the eggproduction farms by Respondent's employees includ-ing those involved herein. The record shows that thesix service crew employees named herein spendapproximately 75 percent of their time in pullettransportation,7 25 percent of their time in loading"spent" hens, and 1 to 2 percent of their timetransporting rice hulls.8Section 2(3) of the Act excludes any individualemployed as an "agricultural laborer" from thedefinitionof"employees" covered by the Act.Annually, since 1946, Congress has added a rider tothe Board's appropriation bill which provides thatthe term "agricultural laborer" shall be defined inaccordancewith Section 3(f) of the Fair LaborStandards Act. The section defines agriculture in thefollowing manner:"Agriculture" includes farming in all its branches,and among other things includes . . . the raisingof livestock, bees, fur bearing animals, or poultry,and any practices . . . performed by a farmer oron a farm as an incident to, or in conjunctionwith such farming operations, including prepara-tion for market, delivery to storage, or to market,or to carriers for transportation to market.The Supreme Court has stated that "this definitionhas two distinct branches."9 The primary meaningrefers to actual farming operation, such as the raisingusuallydetermines which regionalemployeesare assigned to this task.However, onoccasion,the employeesinone region cross regional lineswhen the pulletcontract farmer is in one region and the egg producingcontract farmer is in another.6TheAdministrativeLaw Judge found thatpursuantto boththe "PulletGrowingAgreement"mentionedabove, andthe "Egg Program Agree-ment,"title to and controloverthe pullets remained in Respondent at alltimes untiltheywere sold topoultry processorsHowever,neither the recordnor the agreements referred to specify that the Respondent shall havecontrol over the pullets at all times prior to their sale7When the employees were engaged in pullet transportation, they weredividedinto three categories designated as loading crew, unloading crew,and drivers8After sacks of rice hulls were deliveredby boxcarto the Warren servicecenter in the western region,employeeseitherloaded them in the warehouseofpoultry.The secondary definition refers to"practices . . . performed by a farmer on a farm asan incident to, or in conjunction with such farmingoperations."The Administrative Law Judge found that bymaintaining a hatchery and egg production farm theRespondentwas a farmer engaged in pnmaryagriculture.Furthermore, he determined that thefunctions performed by the employees named hereindid not amount to a separate and distinctbusinessactivity,butwere part of the overall agriculturaloperations of the Respondent.'° Specifically, theAdministrative Law Judge found that the pullets arethe product of the Respondent's hatchery operations,and are raised to accomplish Respondent's mainbusiness purpose which is the production of eggs. Toaccomplish this purpose, Respondent utilizes theservicesof independent contract farmers.WhenRespondent's employees are engagedin service crewactivities on the farms of independent contractors, inthe opinion of the Administrative Law Judge, theiractivities are a part of the Respondent's integratedegg producing operation. In this way, the Adminis-trative Law Judge concluded that the second part ofthe above definition was determinative, and there-fore found that the six employees involved hereinwere "agricultural laborers," and not "employees"within the meaning of the Act. As noted above, wedisagree.The Board has consistently held that when anemployer contracts with independent growers for thecare and feeding of the employer's chicks, theemployer's status as a farmer engaged in raisingpoultry ends with respect to those chicks. SeeStrainPoultry Farms, Inc.,160 NLRB 236; 163 NLRB 972,reversed 405 F.2d 1025 (C.A. 5);Victor Ryckebosch,Inc.,189NLRB No. 8, and cases cited therein,reversed 471 F.2d 20 (C.A. 9).ii As the service crewemployees involved herein are engaged in handlingand transporting chicks on the farms of independentgrowers only after Respondent's farmingoperationshave ended, these employees cannot be performingpractices incident to, or in conjunction with, Respon-dent's farming operations. More accurately, they areor onto waiting trucksfor deliveryto the pullet farmers. When delivery wasscheduled,one driver and a second employee delivered the rice hulls to thepullet farmerwho used themas litter for the chicks9 SeeFarmers Resevoir & IrrigationCo v McComb,Wage & HourAdministrator,337 U.S. 755, 762,763, for the distinction between primaryand secondaryagricultureioThe General Counselclaimed that the work performed by the servicecrew employees on the farms of the independent contractors was incidentto, or in conjunction with, the nonfarming operations of the Respondent,i e., shipping and marketingiiTo theextent that our finding herein is in conflict with the decisions ofthe United States Courts of Appeals for the Fifth Circuit inStrainPoultryFarms,and for the Ninth Circuit inVictor Ryckebosch,we respectfullydisagree and adhere to our view until such time as the United StatesSupreme Court has passed on the matter. IMCO POULTRY261engaged in nonfarming operations which are incidentto,or in conjunction with, a separate and distinctbusiness activity of the Respondent, i.e., shippingand marketing. Furthermore, since the activities ofthe employees named herein on the growers' farmsare all related to transportation and the employeeshave no business relationship with the independentfarmers, we conclude that the employees' activitieswere not incidental to the independent farmers'poultry raising operations. Accordingly, we find thatthe service crew loaders, unloaders, and drivers are"employees" within the meaning of the Act subjectto the jurisdiction of the Board.II.THE ALLEGED UNFAIR LABOR PRACTICESWith respect to the unfair labor practice charge,the facts, as stipulated by the parties, show that priorto their discharges on April 18, 1972, the sixemployees involved herein first discussed theircomplaints over terms and conditions of employmentamong themselves, and then decided on April 17,1972, to contact Teamsters Local 135 for theirmutual benefit.On the following morning, theemployees proceeded from the Warren service centerto one of the independent egg producing farms wherethey were assigned the loading of "spent" hens.When informed by employee Merrill E. Dunningthat he was unable to contact the union representa-tive, the employees decided to "take matters intotheir own hands." Thus, one group of employeesformulated a list of demands while driving to thejobsite,which was signed and agreed to by all butone of the employees scheduled to work on the sitethatday.The signers pledged to withhold theirservices from the Respondent until someone fromtheCompany met with them to discuss theirdemands.Afterbeing presented with the list,Foreman David Kaiser telephoned Paul Stucky, thewestern region division manager, for advice. Stucky'sresponse to employee Richard E. Tyler II, who wasselected as spokesman for the group, was that it wasessentialthat the "spent" hens be loaded thatmorning. This response included an offer to discussthe demands immediately after the men returnedfrom loading the hens. This offer was rejected by theemployees who had signed the demands, and so wasa second offer, which promised that there would beno discharges if the hens were loaded withoutdelay.12 After Stucky had been convinced that theemployees could not be persuaded to complete theirassigned tasks, he ordered that they be returned tothe Warren service center.While the employees were enroute to the servicecenter, Stucky contacted the employees' supervisor,Conners, and requested that he also report to thecenter.Before the employees arrived, Stucky andConners reached a joint decision that the employeeswould be terminated for refusing to work. Upon theirarrival, the employees were summoned to a meetingwith Conners and Stucky at which time Connersresponded to their demands, and informed them thatthey had been discharged. Shortly thereafter, theemployees jointly decided to contact the NationalLabor Relations Board. Before contact was madewith a Board agent Dunning, at the suggestion of aunion agent, telephoned Conners to express hisapologies for the group for engaging in a strike, andtorequest reinstatement for all the employeesinvolved herein. Conners refused to consider rein-statement, and the conversation ended abruptly.13The employees' demands, referred to above, dealtwith wages, hours, and other conditions of employ-ment.More specifically, the demands includedvarious subjects such as raises in pay, a guarantee of40 hours per week, overtime, paid holidays, safetyand work equipment, and recognition of an unspeci-fied union. The Respondent's position as expressedin the record is that even if the employees were foundnot to be "agricultural laborers," their activities wereclearly unlawful for five specificreasons, to wit: (1)No prior notice of the demands, or of the employees'desire to discuss them, was given to the Respondentbefore the work stoppage; (2) the employees becametrespassers by striking on the contractor's farm, anddemanding a meeting on the farmer's premiseswithout his permission and at an unreasonable time;(3) they were engaging in a sitdown strike; (4) theydid not represent a majority of the employeesengaged in that particular operation; (5) theirdemand for increased wages exceeded the legal limitsdetermined by the Federal wage-price guidelines.In our opinion, Respondent's defenses, as set forthabove, do not support a conclusion that the Respon-dent was legally privileged to sever the employeesinvolved herein from its employment rolls. As to (1)the law is clear that a strike is protected even if theemployer is not informed of the strikers' demandsprior to the work stoppage.14 As to (2) there is noevidence in the record which would support theRespondent's claim that the strikers were trespassers,nor is there any evidence that the strikers weredemanding a meeting on the farmer's premises orthat they were insisting on an unreasonable time forsuch a meeting. The employees were on the farmer'sland at the direction of the Respondent, and they left12The record shows thatthe employees feared thattheywould beagreed that Dunning had done the proper thing by calling Conners todischargedfor their collectiveactivityrequest reinstatement for the group13All ofthe employees involved herein,with the exceptionof Tyler,14N L.R.B.v.Washington AluminumCo,370 U.S 9, 14 (1962). 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly after Stucky ordered them back to the Warrenservice center.With respect to (3) the record does notsupport a conclusion that the employees wereengaged in a sitdown strike. As to (4) the Board hasnever held that concerted activity by less than amajority of an employer's employees is unprotected.With respect to (5) the record does not indicate thatmeeting the demand for a 25-cent-an-hour increasewould be contrary to the wage-price guidelines. Evenif such an increase would be unlawful, nothing in therecord indicates that the employees would beunwilling to negotiate this demand.In view of the foregoing analysis, we find that theemployees named herein were engaged in protectedconcerted activity, and by discharging them, Respon-dent violated Section 8(a)(1) of the Act. Further-more, by refusing to reinstate the strikers after theyhad made an unequivocal request to return,15 andbefore they were permanently replaced, Respondentalso violated Section 8(a)(1) of the Act.16Accordingly, we shall order that Respondent offerMarty Wines, Merrill E. Dunning, Lloyd D. Baker,Richard E. Tyler II,MichaelA.Cassidy,andWallace L. Chitwood immediate and full reinstate-ment to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, and makethem whole by payment of a sum equal to that whichthey normally would have earned from the date ofdiscrimination to the date of offer of reinstatement,less their net earnings during that period. Thebackpay provided herein shall be computed inaccordance with our formula set forth in F.W.Woolworth Company,90 NLRB 289, with interestthereon at the rate of 6 percent per annum in themanner prescribed inIsisPlumbing & Heating Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,IMCO Poultry, Division of International MultifoodsCorporation,Huntington, Indiana, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating againstemployees in regard to their hire or tenure or anyother term or condition of employment for engagingin any concerted activity protected by Section 7 ofthe Act.(b)Refusing to reinstate employees or otherwisediscriminating in regard to their hire, tenure ofemployment, or any term or condition of employ-ment because they have engaged in concertedactivities for the purpose of collective bargaining orother mutual aid or protection.(c) In any other manner interfering with, restrain-ing,or coercing employees in the exercise of theirrights to self-organization, to form labor organiza-tions, to join or assist a union, to bargain collectivelythrough representatives of their own choosing and toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion or to refrain from any and all such activities.2.Take the following affirmative action:(a)Offer Marty Wines, Merrill E. Dunning, LloydD. Baker, Richard E. Tyler II, Michael A. Cassidy,andWallaceL.Chitwood immediate and fullreinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, and make them whole for any loss ofearnings in the manner prescribed in this Decision.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at its service facility in Warren, Indiana,copies of the attached notice marked "Appendix." 17Copies of said notice, on forms provided by theRegional Director for Region 25, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, .including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material:(d)Notify the Regional Director for Region 25, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.isSinceDunning made a validunconditional request for reinstatementon behalf of all six employeesnamedherein,whichwas forcefullyrejectedby the Respondent, " 'it was not necessary-indeed, it would have beenfutile'-for the other [employees]to have requested reinstatement'and thelaw does not require the doing ofa futile act.'" B & P Motor ExpressIncorporated,171 NLRB 1289.16Wefinditunnecessary to decidewhether the discharges also violatedSection 8(a)(3) of the Act as the remedy would in any eventbe the same.it In the event that this Order is enforced by a Judgmentof a UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the National LaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Court of AppealsEnforcing an Order of theNational LaborRelations Board " IMCO POULTRY263APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present evidence and state their positions, theNational Labor Relations Board has found that wehave violated the National Labor Relations Act, andhas ordered us to post this notice.WE WILL NOT discharge or otherwise discrimi-nate against any employee in regard to hire ortenure or any term or condition of employmentbecause he has engaged in any concerted activityprotected by Section 7 of the Act.WE WILL NOT refuse to reinstate employees orotherwise discriminate in regard to their hire,tenure of employment, or any term or conditionof employment because they have engaged inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights to self-organization, to form labororganizations, to join or assist a union, to bargaincollectively through representatives of their ownchoosing, and to engage in concerted activities forthe purpose of collective bargaining or othermutual aid or protection or to refrain from anyand all such activities.WE WILL offer Marty Wines, Merrill E.Dunning, Lloyd D. Baker, Richard E. Tyler II,Michael A. Cassidy, and Wallace L. Chitwoodimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority or other rights and privileges, andmake them whole for any loss of earnings in themanner prescribed in this Decision.All our employees are free to become, remain, orrefrain from becoming or remaining, members of aunion.IMCO POULTRY,DIVISION OFINTERNATIONALMULTIFOODSCORPORATION(Employer)DatedBy(Representative)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces oftheUnited States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 614 ISTA Center, 150 West MarketStreet,Indianapolis,Indiana46204,Telephone317-633-8921.DECISIONSTATEMENT OF THE CASEMAx ROSENBERG, Administrative Law Judge: With allparties represented, this proceeding was tried before me inFortWayne, Indiana, on September 13, 1972, on acomplaint filed by the General Counsel of the NationalLabor Relations Board and an answer thereto filed byImco Poultry, Division of International Multifoods Corpo-ration,herein called the Respondent or ImcoPoultry.' Atissue is whether Respondent violated Section 8(aX3) of theNational Labor Relations Act, as amended, by dischargingemployeesMartyWines,Merrill E. Dunning, Lloyd D.Baker,RichardE.TylerII,MichaelA. Cassidy, andWallace L. Chitwood on April 18, 1972. Briefs have beenreceived from the General Counsel and the Respondentwhich have been duly considered.Upon the basis of the stipulated record made herein, Ihereby make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERRespondent, a Delaware corporation,maintains itsprincipal office and place of business at Napoleon, Ohio,and a service crew facility at Warren,Indiana,hereincalled the facility, where it engages at said facility andother locations in the sale of poultry, feed, and otherpoultry products, and in the sale of chickens. During theannual period material to this proceeding, Respondent soldat its facility products valuedin excessof $50,000 whichwere shipped from said facility directly to States other thanthe State of Indiana. During thesameperiod, Respondentsold and distributed products valued in excess of $500,000.The complaint alleges, the answer admits, and I find that1The original chargein Case 25-CA-4907-1 was filed on April25, 1972,and served on April 28, 1972, and the supplemental charge in that case wasfiledand served on June30,1972.The original charge in Case25-CA-4907-2 was filedon April 25, 1972, andserved on April 28, 1972.The original charge in Case25-CA-4907-3 was filed on April 25, 1972, andservedonApril28,1972,aswere the original charges in Cases25-CA-4907-4and 25-CA-4907-5.The original charge inCase(Title)25-CA-4907-6 was filed on April 25,1972, and served on May 5, 1972. 264DECISIONSOF NATIONALLABOR RELATIONS BOARDtheRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESTheGeneralCounselmaintains that HarryWines,Merrill E. Dunning, Lloyd D. Baker, Richard E. Tyler II,MichaelA.Cassidy, andWallace L. Chitwood were"employees" within the purview of Section 2(3) of theNational Labor Relations Act, as amended, and that theirdischarge on April 18, 1972, by Respondent was violativeof Section 8(a)(3) because the terminations were designedto inhibit their engagement in rights guaranteed by Section7.For its part, Respondent contends that the six allegeddiscriminateeswere "agricultural laborers" within themeaning of Section 2(3) of the Act and thereforespecifically excluded from the definition of "employee" asset forth in that section inasmuch as they were engaged atwork in an industry characterized as "Agriculture" asdefined in Section 3(f) of the Fair Labor Standards Act.2The parties stipulated and I find that IMCO Poultryconstitutes a division of International Multifoods Corpora-tion,herein called IMC. IMC is composed of severaldivisions operating in Canada, South America, and theUnited States.The division in the United States iscomprised of smaller separate divisions, one of which is anindustrial foods division which engages in the milling ofwheat purchased from independent farmers and producestherefrom flour and various byproducts which are vendedat wholesale.There also exists a consumers' division which preparesfoods for consumption by individual consumers, and anagricultural division which is concerned with the milling ofanimal feeds and the poultry operations to be describedhereinafter.Additionally, within the United States, IMCconducts operations which have not yet achieved the statusof divisions and have not been assigned to divisions. Thoseinclude the operation of a chain of restaurants, and theprocessingofmeat which involves the purchase ofcarcasses and the breaking down of the carcasses intosalable portions.IMCO Poultry constitutes a part of IMC AgriculturalDivision. IMC has its principal office in Minneapolis,Minnesota. IMCO Poultry maintains its office in Napole-on,Ohio, and is divided into two separate operatingdivisions-an operations division headquartered in Napo-leon,Ohio, and an egg processing division which has itsheadquarters in the same city. The operations division isseparated into two regions geographically. The first, knownas the eastern region and located in Napoleon, Ohio, isheaded by Manager Norman Drews. The second, styled asthewestern region and situated in Warren, Indiana, isunder the supervision of Division Manager Paul Stucky2 In view of my findings and conclusions hereinafter made that these sixindividuals were "agricultural laborers" within the meaning of Sec. 2(3) oftheNLRA and were therefore excluded from its coverage, I deem itunnecessary to pass upon Respondent's contention that, evenassuming themen were statutory "employees, it was legally privilegedto sever them fromits employment rolls3Hyline Poultry Farms has no contact with IMCO Poultry other thanthe sale of eggs4This agreement provides in pertinent part that "Titleto saidpulletsshall at all times be and remain in IMCO, and the Grower shall have nowho is responsible for the sales, service, credit, and generalmanagement of the westernregion.BothDrews andStucky are accountable to Harold Zuercher, the operationsmanager in Napoleon.The operations division of IMCO Poultry maintains amilling operation and an egg production farm. The millingoperation consists of two feed mills which are staffed byemployees of the eastern region. They process grainpurchased from independent farmers into primarily chick-en feed. Approximately 5,000 tons of feed per month isprocessed at the mills, of which amount almost 400 tonsare sold to independent farmers as an incidental part of thefeed mill operation. The balance of the product is utilizedby IMCO Poultry for the feeding of chickens at its variousoperations. The egg production farm, located in the easternregion and staffed by eastern regional personnel, iscomprised of 40 acres, of which 28 are planted in corn bypersons other than IMCO Poultry employees. The remain-ing 12 acres bear IMCO Poultry's chicken houses whichcontain approximately 105,000 fowl. About 7 to 9 percentof the eggs processed by IMCO Poultry are derived fromthese chickens.IMCO Poultry purchases breeder eggs from an inde-pendent company known as Hyline Poultry Farms andhatches them in a hatchery which is situated within theeastern region and operated by eastern region employees.3These breeder eggs are delivered to IMCO Poultry'shatchery by employees of Hyline Poultry Farms. When theeggshave hatched, the male and female chicks areremoved from the hatchery by IMCO Poultry's employeesand transported by them to independent farmers who raisethe chicks under a "Pullet Growing Agreement" withIMCO Poultry until they reach pulletsize,a process whichtakes approximately 20 weeks.4 The contract farmers haveno relationship with IMCO Poultry other than by virtue ofthe agreement to raise the pullets for the designated period.At the conclusion of the pullet growing period, the pulletsare crated and loaded on IMCO Poultry's trucks by itsemployees stationed in the eastern region, and thentransported to other contract farmers who operate breederfarms.5 Eggs laid by the breeder hens are collected by theindependent farmers and they in turn are loaded andtransported by IMCO's Poultry's employees to the latter'shatchery where they are hatched and sexed. The malechickens are thereupon destroyed. The female chickens,after they have aged, are trucked by IMCO Poultry'seastern region employees to independent farmers wherethey are cared for and fed by the farmers pursuant to theterms of the "Pullet Growing Agreement." The contractfarmers also collect the eggs produced by the chickens andpack them in containers suitable for transportation. Theoperations division sets a price for the eggs thus produced,after which they are vended to independent egg processorsrights or title of any kind whatsoever" The contract further provides thatthroughout the term of this agreement,the entireegg production of saidpullets isthe property of IMCO5The parties stipulatedthat the functionof transportingthe pullets fromthepulletgrowerto the egg producingcontract farmersmay beaccomplishedby employees of eitherthe eastern or the western region,depending generally upon the locationof thecontract farmer involved.Although on occasion,if the pulletcontractfarmer is in one region and theegg producing contract farmer isin another region,employeesof eitherregion maycross regional lines IMCO POULTRY265by IMCO Poultry. The contract egg farmers are paid fortheir efforts out of the proceeds of the sale. The eggs areretrieved and transported from the egg farms by employeesof the processors. After the 60-week period of laying, thehens are deemed "spent" or no longer economicallyproductive. At this point, they are sold by Respondent'soperations manager to independent poultry processors andare loaded on the processors trucks by Respondent'semployees for transportation to the premises of the buyers.Within the western region, approximately 70 percent of theincome of that region is derived from the operations of thecontract egg producing farmers. For each chicken on theegg producing farmer's land, about 94 to 98 percent of therevenues received by IMCO Poultry from that chicken is asa result of the egg producers endeavors, and 2 to 6 percentof the revenues represent the value of "spent" hens.Prior to the discharge of the alleged discriminatees onApril 18, 1972, the western region maintained a workcomplement of between 13 and 16 individuals, includingforemen, which was characterized as the service crew. Ofthis number, three employees, Dick Brown, Roger Meekin,and Ron Meekin, none of whom are among the allegeddiscriminatees, devoted approximately 75 percent of theirworktime in debeaking chicks. The balance of theirworkday consisted of performing other operations. Theremainder of the service crew was assigned to the tasks oftransporting pullets, loading spent hens, and transportingrice hulls which is used for litter by the pullet growers.These employees worked approximately 75 percent of theirtime transporting pullets, 20 to 25 percent of their timeloading spent hens, and 1 to 2 percent of their timetransporting rice hulls.With respect to the transportation of pullets, theemployees so engaged were divided into three categoriesdesignated as loading crew, unloading crew, and drivers.The loading crew, composed of alleged discriminateesMarty Wines and Richard E. Tyler II, were under thesupervision of Foreman David Kaiser. The unloadingcrew,manned by alleged discriminatees Lloyd D. Bakerand Merrill E. Dunning, were supervised by Foreman SidAlper.The drivers consisted of alleged discriminateesMichaelA.Cassidy andWallace L. Chitwood, andemployee Howard Penrod. In describing the operation ofpullet transportation, the stipulation recites that theloading crew reported daily at the service center in Warren,Indiana, where they were conveyed to a farm at which theloading was to take place. Upon arrival at the farm, theloaders were met by one of Respondent's truckdrivers. Theloading crew would proceed to erect wire pens into whichitsmemberswould drive the 20-week old pullets. Theemployees in the crew would then catch the pullets andhand a specified number of them to the driver until all ofthe pullets scheduled for shipment had been loaded. Uponcompletion of this chore, the loading crew would gather upthe pens and any other equipment, and either travel totheir next assignment or return to Respondent's Warrenservice center and clock out.The drivers'- duties were comprised of reporting eachmorning to the Warren service center where they wouldobtain one of Respondent's trucks and load it with emptychicken crates. They would travel to a designated farm atwhich the pullets were to be loaded. Upon arrival, thedriverswould stack the crates in such a fashion as tofacilitate the loading of the truck. As heretofore described,the loading crew would deliver the pullets to the driverswho would thereupon place them into the crates until therequisite number of chickens had been procured, and thenstack the containers in their trucks. Following thisoperation, the drivers would proceed to the site where thepullets were to be unloaded. Upon arrival, they would spotthe trucks in the proper position and move the crates oflivechickens to the tailgate.Although their officialfunction ceased at this juncture, it occasionally was theirpractice to assist the unloading crew in their work. Oncethe crates were emptied, the drivers reloaded them on thetrucks and either drove to the next worksite or returned totheWarren service center and punched out.The unloading crew usually arrived at the farm of theegg producer at which the pullets were to be delivered andawait the delivery of the crated chickens. When the trucksappeared, the unloading crew would assist the drivers insetting up the unloading equipment, remove the cratesfrom the trucks, and stack them on wheeled dollies. Thedollieswould be pushed into the laying houses and thechickens removed and placed in cages in those edifices.The crew would then return the empty crates to the truck.After these chores were completed, the unloading person-nel would venture to anotherassignmentor report to theservice center and sign out.Regarding the loading of "spent" hens, these tasks couldbe performed by any employee in the service crew, whowould be dispatched by private automobile from theWarren service center to the farms where the hens were tobe loaded. At the farms, the service crew employees wouldassistthe truckdrivers employed by the independentpoultry processors who had purchasedthe hens in loadingthe chickens on the processors' vehicles.When the henswere loaded, the service crew would move on to anothersite or return to the Warren service center and clock out.Rice hulls utilized as chicken litter by the contract pulletfarmers were delivered in sacks by rail to Respondent'sWarren service center where they were unloaded by anymember of the service crew who was available for duty.The sacks were then loaded on IMCO Poultry's trucks,conveyed to the independent pullet farmers by Respon-dent's drivers, and unloaded at the farms for the use of thefarmers.With the exception of the members of the servicecrew who performed debeaking duties and who haveheretofore been identified, the remaining crew memberswere regularly assigned only to transporting pullets,loading hens, and transporting rice hulls.The stipulation between the parties further recites that allemployees on the service crew lived within 35 miles of theWarren service center where they reported for work eachmorning to clock in and returned each afternoon to clockout. They received an hourly wagerateranging from $2.25to $2.50, with compensationat time-and-a-half for anyhours worked in excess of 40 per week,regardless of thetaskwhich they performed. With the exclusion of thetruckdrivers and the debeakers, the service crew receivedno special training in the care and handling of chickensand no extraordinary skills were required. Each service 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrew employee occupied a probationary status for 60 daysafter hire, and worked exclusively for IMCO Poultry. Inthe normal course of events, Respondent's service crewwould not usually encounter the independent farmers orthe latter's employees during the workday.Section 2(3) of the National Labor Relations Actexpressly excludes from the definition of "employee" anyindividual employed as an agricultural laborer. Since July1946, Congress has added a rider to the Board's annualappropriationsmeasure which, in essence, directs theBoard to be guided by the definition of "agriculture" as setforth in Section 3(f) of the FLSA in determining whetheran individual is employedas an"agricultural laborer"within the meaning of Section 2(3) of the NLRA. TheBoard has consistently proclaimed as its policy to considerthe interpretation of Section 3(f) adopted by the Depart-ment of Labor in view of that Agency's responsibility andexperience in administering the FLSA.Section 3(f) of the FLSA reads, in pertinent part, asfollows:Agriculture includes farming in all its branches andamong other things includes . . . the raising oflivestock, bees, fur bearing animals, or poultry, and anypractices . . . performed by a farmer or on a farm as anincident to, or in conjunction with such farmingoperations, including preparation for market, deliveryto storage, or to market, or to carriers for transporta-tion to market.The statutory definition of "agriculture" thus has a"primary" and "secondary" connotation. The "secondary"meaning covering "practices ... performed by a farmer oron a farm as an incident to, or in conjunction with suchfarming operations, including preparation formarket,delivery to storage, or to market, or to carriers fortransportation to market" is thus determinative of whetherthe six individuals involved in this litigation fall within theexclusion set forth in this aspect of Section 3(f).In his brief, the General Counsel concedes that "Respon-dent is unquestionably engaged in primary agriculture initsoperation of a hatchery and an egg production farm,and is thus a farmer."s His main bone of contentionresides in his assertion that the service crew does notperform work which is an incident to, or in conjunctionwith, farming operations. I do not agree. InD'Arrigo Bros.Co. of California,7the Board observed that "The determi-nation [as to whether an operation is performed as anincident to or in conjunction with farming operations]requires that the character of the particular function beevaluated to see if it is part of the agricultural activity or a6This status had been previouslydeterminedby theRegional Directorfor Region 25 when Respondentwas then known asNuehauser.On August17, 1967, the Cannery and Allied Workers Union filed a petitionwith theBoard inCase 8-RC-6865 seekingan election among "all regular full-timeand regularpart-time employeesin theproductionand maintenancedepartmentsin the employer's hatchery in Napoleon, Ohio " This petitionwas dismissedby theRegional Director on September 19, 1967, "Becausethe employeesinvolved herein arecommercialhatcheryemployees and assuch are agricultural laborerswithin the meaning of Section2(3) of the Actdistinct business activity. The totality of the situation willcontrol, and not mechanical application of isolated factorsor tests." It is undisputed and I find that, pursuant to the"PulletGrowing Agreement" and the "Egg ProgramAgreement," title to and control over the pullets remainedin Respondentat all timesuntil their sale by it to poultryprocessors. These pullets were the product of Respondent'shatchery operations.To facilitate its egg productionoperations,Respondent utilized theservicesof independ-ent contractors. The service crew's activities, includingthose of the truckdrivers, were not divorced from thoseoperations and did not entail the exclusiveengagement inthe transportation of fowl. Indeed, the record shows thatthe loading and unloading crews physically collected thepullets on the contractors' farms and released them at thehen laying farms in conjunction with Respondent's mainbusiness purpose, i.e., the productionof eggs.Even thethree drivers here involved assisted in these activities.Moreover, while the General Counsel points out that theservice crew operated out of the eastern region and thehatchery was located in the westernregion, it is uncontro-verted that the service crew performedservices for its sisterregion.Under the circumstances presented,Iam con-vinced that the functions of the service crew at the Warrenservice center did not constitute a business activity distinctfrom Respondent's farming operations. I therefore con-clude thatWines, Dunning, Baker, Tyler, Cassidy, andChitwood were "agricultural laborers" and were thereforeexcluded from the coverage of the National LaborRelations Act at the time they were discharged.8 Conclud-ing, therefore, that these individuals were not employeeswithin the meaning of Section 2(3) of the NLRA, I shallrecommend that the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.Respondent is an employerengaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.By discharging Marty Wines, Merrill E. Dunning,Lloyd D. Baker, Richard E. Tyler II, Michael A. Cassidy,and Wallace L. Chitwood, Respondent has not engaged inand is not engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.ORDERSIt is hereby ordered thatthe complaint in this proceedingbe dismissedin itsentirety.who are specifically excluded as 'employees.'r 171 NLRB 22, 238SeeArkansasValleyIndustries,Inc,167NLRB 3919 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes